 

EXHIBIT 10.3

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement dated as of this May 22, 2012 (the
“Agreement”), between GenVec, Inc., a Delaware corporation (the “Company”) and
Paul H. Fischer, Ph.D., a resident of the State of Maryland (the “Executive”).

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and sufficient consideration, receipt of which is hereby
acknowledged, the Company and the Executive (sometimes hereafter referred to as
the “Parties”) agree as follows:

 

1.           Separation and Payment.

 

(a)          The Executive performed his regular duties with the Company through
May 22, 2012 (the “Separation Date”), on which date his employment with the
Company voluntarily ended.

 

(b)          The Executive shall receive twenty-four (24) twice-monthly payments
of $19,775.00, payable to him by the Company, in accordance with the Company’s
regular payroll procedures.

 

(c)          If the Executive timely and properly elects continuation coverage
under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Company
shall reimburse the Executive for the difference between the monthly COBRA
premium paid by the Executive for himself and his dependents and the monthly
premium amount paid by similarly situated active executives. The Executive shall
be eligible to receive such reimbursement until the earliest of: (i) the
twelve-month anniversary of the Separation Date, and (ii) the date on which the
Executive becomes eligible to receive substantially similar coverage from
another employer.

 

(d)          Except for compensation due and owing to the Executive through the
Separation Date and the Executive’s accrued but unused vacation time, the
Executive has been paid all compensation due and owing to him under any
employment or other contract the Executive has or may have had with the Company
or from any other source of entitlement, including all wages, salary, bonuses,
incentive payments, profit-sharing payments, leave, severance pay or other
benefits. The Executive further acknowledges and agrees that the payments
referred to in this paragraph 1, in addition to compensating him fully for time
worked and services rendered through the end of his employment, include
consideration for his promises contained in this Agreement, and that such
consideration is above and beyond any wages, salary, accrued but unused
vacation, or other sums to which the Executive is entitled from the Company
under any other contract or law in the absence of this Agreement. The Executive
further acknowledges that, notwithstanding anything contained in this Agreement,
any and all agreements between the Executive and the Company granting the
Executive stock options prior to the Separation Date shall terminate pursuant to
their terms.

 

Page 1

 

 

2.           Release. On behalf of himself and his agents, heirs, executors,
administrators, successors and assigns, the Executive hereby releases and
forever discharges the Company, and any and all of its affiliates (excluding
members), officers, directors, employees, agents, counsel, and successors and
assigns of the Company, from any and all complaints, claims, demands, damages,
lawsuits, actions, and causes of action, whether known, unknown or unforeseen,
arising out of or in connection with any event, transaction or matter occurring
or existing prior to or at the time of his execution of this Agreement, which he
has or may have against any of them for any reason whatsoever in law or in
equity, under federal, state, local, or other law, whether the same be upon
statutory claim, contract, tort or other basis, including without limitation any
and all claims arising from or relating to his employment or the termination of
his employment and any and all claims relating to any employment contract, any
employment statute or regulation, or any employment discrimination law,
including without limitation the Age Discrimination in Employment Act of 1967,
the Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1990, the Civil Rights Act of 1866
and the Equal Pay Act of 1963, all as amended, all state and local laws,
regulations and ordinances prohibiting discrimination in employment, and other
laws and regulations relating to employment, including but not limited to the
Family and Medical Leave Act and the Fair Labor Standards Act, all as amended.
The Executive agrees, without limiting the generality of the above release, not
to file any claim or lawsuit seeking damages or other relief and asserting any
claims that are lawfully released in this paragraph 2. The Executive further
hereby irrevocably and unconditionally waives any and all rights to recover any
relief and damages concerning the claims that are lawfully released in this
paragraph 2. The Executive represents and warrants that he has not previously
filed or joined in any such claims against the Company or any of its affiliates,
and that he has not given or sold any portion of any claims released herein to
anyone else, and that he will indemnify and hold harmless the persons and
entities released herein from all liabilities, claims, demands, costs, expenses
and/or attorneys’ fees incurred as a result of any such assignment or transfer.
THE EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES THAT THIS RELEASE IS A GENERAL
RELEASE (EXCEPT AS PROVIDED HEREIN) AND THAT BY SIGNING THIS AGREEMENT, THE
EXECUTIVE IS SIGNING AND AGREEING TO THIS RELEASE. Notwithstanding any term or
provision of this Agreement to the contrary, and specifically notwithstanding
the foregoing releases, this Agreement does not relate to, and the Executive
does not release, any rights the Executive may have with respect to any of the
following: (1) any claim of the Executive for the payments and benefits due to
his under this Agreement; (2) any contribution, indemnity, or other claim the
Executive may have under the Amended and Restated Certificate of Incorporation,
as amended, of the Company or the Amended and Restated Bylaws of the Company (or
any successor or similar provision), under any applicable policy of insurance,
under any agreement relating to indemnification or under applicable law as a
result of any action, suit or proceeding (whether civil, criminal,
administrative or investigative) by reason of the fact that the Executive is or
was a director, officer, executive or agent of the Company or serves or served
any other enterprise at the request of the Company; (3) any claim relating
solely to the validity of this Agreement under the Age Discrimination in
Employment Act of 1967, as amended; (4) any non-waivable right to file a charge
with the U.S. Equal Employment Opportunity Commission; or (5) any rights that
may not be waived as a matter of law.

 

3.           Restrictive Covenants.

 

(a)          Non-competition. Because of the Company's legitimate business
interest as described herein and the good and valuable consideration offered to
the Executive, for a twelve-month period beginning on the Separation Date the
Executive agrees and covenants not to engage in Prohibited Activity within the
United States. For purposes of this paragraph 3(a), "Prohibited Activity" is
activity in which the Executive contributes his knowledge, directly or
indirectly, in whole or in part, as an employee, employer, owner, operator,
manager, advisor, consultant, agent, employee, partner, director, stockholder,
officer, volunteer, intern or any other similar capacity to an entity engaged in
the “same or similar business” as the Company. A business is engaged in the
“same or similar business” as the Company if such business is researching,
developing or commercializing any pharmaceutical or biological product for the
treatment of the same or similar disease states as the Company is researching
and/or developing its product candidates (either directly or through licensees
or similar arrangements) on the Separation Date. Prohibited Activity also
includes activity that may require or inevitably requires disclosure of trade
secrets, proprietary information or Confidential Information. Notwithstanding
the foregoing, the Company shall not unreasonably withhold its consent to a
request by Executive to serve as a member of the Board of Directors (or as a
member of a similar non-management body) of an entity engaged in the same or
similar business to the Company. Nothing herein shall prohibit the Executive
from (i) purchasing or owning less than two percent (2%) of the publicly traded
securities of any corporation; provided, that such ownership represents a
passive investment and that the Executive is not a controlling person of, or a
member of a group that controls, such corporation, or (ii) providing services to
a not-for-profit entity, such as a charity, university, hospital or other entity
not engaged in for-profit enterprise.

 

Page 2

 

 

(b)          Non-solicitation of Employees. The Executive agrees and covenants
not to directly or indirectly solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Company
during an eighteen-month period beginning on the Separation Date.

 

(c)          Non-disparagement. The Executive agrees and covenants that he will
not at any time make, publish or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments or statements
concerning the Company or its businesses, or any of its employees, officers,
directors or its or their respective affiliates.

 

(d)          This paragraph 3 does not, in any way, restrict or impede the
Executive from exercising protected rights to the extent that such rights cannot
be waived by agreement or from complying with any applicable law or regulation
or a valid order of a court of competent jurisdiction or an authorized
government agency; provided, that such compliance does not exceed that required
by the law, regulation or order. The Executive shall promptly provide written
notice of any such order to the Chairman of the Board of Directors of the
Company.

 

4.          No Admission. The Parties agree that nothing contained in this
Agreement shall constitute or be treated as an admission of liability or
wrongdoing by either of them.

 

5.          Modification; Severability. The Parties agree that if a court of
competent jurisdiction finds that any term of this Agreement is for any reason
excessively broad in scope, duration, or otherwise, such term shall be construed
or modified in a manner to enable it to be enforced to the maximum extent
possible. Further, the covenants in this Agreement shall be deemed to be a
series of separate covenants and agreements. If, in any judicial proceeding, a
court of competent jurisdiction shall refuse to enforce any of the separate
covenants deemed included herein, then at the option of the Company, wholly
unenforceable covenants shall be deemed eliminated from the Agreement for the
purpose of such proceeding to the extent necessary to permit the remaining
separate covenants to be enforced in such proceeding.

 

6.          Certain Representations. Each party represents and acknowledges that
in executing this Agreement such party does not rely and has not relied upon any
representation or statement made by the other party or the other party’s agents,
representatives or attorneys with regard to the subject matter, basis or effect
of this Agreement or otherwise.

 

7.          Entire Agreement. This Agreement contains the entire agreement
between the Parties relating to the subject matter of this Agreement, and may
not be altered or amended except by an instrument in writing signed by both
Parties hereto.

 

8.          Assignment. This Agreement and the rights and obligations of the
Parties hereunder may not be assigned by either party without the prior written
consent of the other party.

 

9.          Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective representatives, successors and
permitted assigns.

 

Page 3

 

 

10.         Waiver. Neither the waiver by either party of a breach of or default
under any of the provisions of the Agreement, nor the failure of such party, on
one or more occasions, to enforce any of the provisions of the Agreement or to
exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any provisions, rights or privileges hereunder.

 

11.         Further Assurances. The Parties agree to take or cause to be taken
such further actions as may be necessary or as may be reasonably requested in
order to fully effectuate the purposes, terms, and conditions of this Agreement.

 

12.         Governing Law. This Agreement, for all purposes, shall be construed
in accordance with the laws of the State of Maryland without regard to conflicts
of law principles. Subject to paragraph 13, any action or proceeding by either
of the parties to enforce this Agreement shall be brought only in a state or
federal court located in the State of Maryland, and the parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 

13.         Arbitration. Any dispute, controversy or claim arising out of or
related to this Agreement or any breach of this Agreement shall be submitted to
and decided by binding arbitration. Arbitration shall be administered
exclusively by JAMS and shall be conducted consistent with the rules,
regulations and requirements thereof as well as any requirements imposed by
state law. Any arbitral award determination shall be final and binding upon the
parties

 

14.         Acknowledgment. With respect to the release in paragraph 2 above,
Executive agrees and understands that he is specifically releasing all claims
under the Age Discrimination in Employment Act (29 U.S.C. § 621 et seq.), as
amended. The Executive acknowledges that he has read and understands the
foregoing Agreement and executes it voluntarily and without coercion. The
Executive further acknowledges that he has had the opportunity to consult with
an attorney prior to executing this Agreement, and that he has been advised in
writing herein to do so. In addition, the Executive has been given twenty-one
(21) days, to consider, execute, and deliver this Agreement to the Chief
Financial Officer of the Company at the Company’s principal business address,
unless the Executive voluntarily chooses to execute this Agreement before the
end of the 21-day period. The Executive understands that he has seven (7) days
following his execution of this Agreement to revoke it in writing, and that this
Agreement is not effective or enforceable until after this seven-day period. For
such revocation to be effective, notice must be delivered to the Company at the
Company’s principal business address, addressed to the attention of the Chief
Financial Officer, no later than the end of the seventh calendar day after the
date by which the Executive signed this Agreement. The Executive expressly
agrees that, in the event he revokes this Agreement, the Agreement shall be null
and void and have no legal or binding effect whatsoever, and he shall not be
entitled to the severance payment described in paragraph 1(b) above. The Parties
recognize that he may elect to sign this Agreement prior to the expiration of
the 21-day consideration period specified herein, and the Executive agrees that
if he elects to do so such election is knowing and voluntary and comes after
full opportunity to consult with an attorney.

 

IN WITNESS HEREOF, THE PARTIES HAVE AFFIXED THEIR SIGNATURES BELOW:

 

Paul H. Fischer Ph.D.   GenVec, Inc.       /s/ Paul H. Fischer, Ph.D.   By: /s/
Douglas J. Swirsky     Name: Douglas J. Swirsky     Title: Senior Vice
President, Chief Financial Officer, Treasurer and Corporate Secretary Date:  May
22, 2012   Date: May 22, 2012

 

Page 4

 

 

ELECTION TO EXECUTE PRIOR TO EXPIRATION

OF TWENTY-ONE DAY CONSIDERATION PERIOD

 

I, Paul H. Fischer, Ph.D., understand that I have 21 days within which to
consider and execute the above Separation Agreement and Release. However, after
having an opportunity to consult counsel, I have freely and voluntarily elected
to execute this Agreement before such 21-day period has expired.

 

May 22, 2012   /s/ Paul H. Fischer Date   Paul H. Fischer, Ph.D.

 

Page 5

 